Title: To George Washington from Thomas Mifflin, 9 August 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Phil. 9 Aug. 1794
               
               I have the honor to inclose, for your information, a copy of the instructions which have been issued, in compliance with your requisition (communicated to me in a letter from the Secretary at War, dated the 7 inst.) for organizing and holding in readiness to march at a moment’s warning, a corps of the Militia of Pena, amounting to 5,200, non commissioned officers & privates, with a due proportion of Commissioned officers.  I am, with perfect respect Sir Yr
            